FILED
                            NOT FOR PUBLICATION                              FEB 23 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30358

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00083-RAJ

  v.
                                                 MEMORANDUM *
NELSON GUTAMA-CRIOLLO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Nelson Gutama-Criollo appeals from the 63-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute heroin, in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we dismiss.

      Gutama-Criollo contends that the district court erred in applying a two-level

role enhancement, pursuant to U.S.S.G. § 3B1.1(c). The valid and enforceable

appeal waiver precludes our review of this contention. See United States v.

Watson, 582 F.3d 974, 987-88 (9th Cir. 2009) (appellate waiver remains

enforceable where the district court’s comments regarding right to appeal are

qualified).

      DISMISSED.




                                         2                                      10-30358